
	
		II
		112th CONGRESS
		2d Session
		S. 3235
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2012
			Mr. Pryor (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require, as a
		  condition on the receipt by a State of certain funds for veterans employment
		  and training, that the State ensures that training received by a veteran while
		  on active duty is taken into consideration in granting certain State
		  certifications or licenses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Iraq and Afghanistan Veterans
			 Return to Employment at Home Act or the
			 HIRE at HOME
			 Act.
		2.State
			 consideration of military training in granting certain State certifications and
			 licenses as a condition on the receipt of funds for veterans employment and
			 training
			(a)In
			 generalSection 4102A(c) of
			 title 38, United States Code, is amended by adding at the end the
			 following:
				
					(9)(A)As a condition of a
				grant or contract under which funds are made available to a State in order to
				carry out section 4103A or 4104 of this title for any program year, the
				Secretary shall require the State—
							(i)to demonstrate that when the State
				approves or denies a certification or license described in subparagraph (B) for
				a veteran the State takes into consideration any training received or
				experience gained by the veteran while serving on active duty in the Armed
				Forces; and
							(ii)to disclose to the Secretary in
				writing the following:
								(I)Criteria applicants must satisfy to
				receive a certification or license described in subparagraph (B) by the
				State.
								(II)A description of the standard
				practices of the State for evaluating training received by veterans while
				serving on active duty in the Armed Forces and evaluating the documented work
				experience of such veterans during such service for purposes of approving or
				denying a certification or license described in subparagraph (B).
								(III)Identification of areas in which
				training and experience described in subclause (II) fails to meet criteria
				described in subclause (I).”
								(B)A
				certification or license described in this subparagraph is any of the
				following:
							(i)A license to be a State tested nursing
				assistant or a certified nursing assistant.
							(ii)A commercial driver’s license.
							(iii)An emergency medical technician
				license EMT–B or EMT–I.
							(iv)An emergency medical
				technician–paramedic license.
							(C)The Secretary shall share the
				information the Secretary receives under subparagraph (A)(ii) with the
				Secretary of Defense to help the Secretary of Defense improve training for
				military occupational specialties so that individuals who receive such training
				are able to receive a certification or license described in subparagraph (B)
				from a
				State.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to a program year beginning on or after the date of the enactment of
			 this Act.
			
